SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 2 Cash Dividends 3 Parent Company Financial Statements Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Statement of Income 7 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Shareholders’ Equity 1/1/2012 to 12/31/2012 11 1/1/2011 to 12/31/2011 13 Statement of Value Added 14 Consolidated Financial Statements Balance Sheet - Assets 16 Balance Sheet - Liabilities 17 Statement of Income 18 Statement of Comprehensive Income 21 Statement of Cash Flows 22 Statement of Changes in Shareholders’ Equity 1/1/2012 to 12/31/2012 24 1/1/2011 to 12/31/2011 26 Statement of Value Added 28 Comments on the Company’s Consolidated Performance 30 Notes to the Financial Statements 38 Report and Statements Unqualified Independent Auditors’ Report on the Financial Statements Statement of Directors´ on the Financial Statement Statement of Directors´ on the Auditors´ Report (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares Balance at (Units) 12/31/2012 Paid-in Capital Common Preferred 0 Total Treasury Shares Common 0 Preferred 0 Total 0 of 119 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Event Approval Dividends Inition Payment Type of share Class of share Dividends per common share (R$/share) Annual general meeting 04/27/2012 Dividends 05/31/2012 ordinary Meeting of Board of Directors 12/26/2012 Dividends 1/4/2013 ordinary Proposal Interest on Capital ordinary of 119 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description YTD Current year 12/31/2012 YTD Previous year 12/31/2011 1 Total assets 46,925,534 45,582,817 Current assets 8,386,446 8,886,953 Cash and cash equivalents 2,995,757 2,073,244 Trade receivables 2,146,909 3,516,800 Inventories 2,704,302 2,885,617 Other current assets 539,478 411,292 Non-current assets 38,539,088 36,695,864 Long-term receivables 3,526,732 3,852,937 Deferred taxes 1,869,775 1,300,650 Other non-current assets 1,656,957 2,552,287 Investments 23,356,506 22,573,890 Property, plant and equipment 11,636,182 10,247,845 Intangible assets 19,668 21,192 of 119 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Liabilities (R$ thousand) Code Description YTD Current year 12/31/2012 YTD Previous year 12/31/2011 2 Total liabilities 46,925,534 45,582,817 Current liabilities 5,700,760 7,351,509 Payroll and related taxes 130,014 123,839 Trade payables 1,193,726 667,886 Taxes payable 118,365 122,648 Borrowings and financing 2,621,503 4,330,141 Other payables 1,383,179 1,872,865 Provisions 253,973 234,130 Provision for tax, social security, labor and civil risks 253,973 225,997 Other provisions 0 8,133 Non-current liabilities 32,607,877 30,245,487 Borrowings and financing 21,518,489 19,005,495 Other payables 8,927,096 9,718,976 Provisions 2,162,292 1,521,016 Provision for tax, social security, labor and civil risks 344,951 262,432 Other provisions 1,817,341 1,258,584 Provision for environmental liabilities and asset decommissioning 400,487 313,094 Pension and healthcare plan 565,556 469,027 Provision for losses on investments 851,298 476,463 Shareholders’ equity 8,616,897 7,985,821 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Issued capital 4,540,000 1,680,947 Capital reserves 30 30 Earnings reserves 3,690,543 7,671,620 Legal reserve 336,190 336,190 Statutory reserve 2,794,353 5,717,390 Additional dividends and interest on capital proposed 560,000 273,492 Investment reserve 0 1,344,548 Other comprehensive income 386,324 PAGE6 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description YTD Current year 1/1/2012 to 12/31/2012 YTD Previous year 1/1/2011 to 12/31/2011 3.01 Net revenue from sales and/or services 10,640,617 10,754,587 3.02 Cost of sales and/or services (7,257,670) 3.03 Gross profit 2,601,020 3,496,917 3.04 Operating (expenses)/income (1,009,748) 3,502,173 3.04.01 Selling expenses (320,722) (335,302) 3.04.02 General and administrative expenses (332,425) (355,914) 3.04.04 Other operating income 79,082 133,020 3.04.05 Other operating expenses (1,767,276) (336,768) 3.04.06 Share of profits (losses) of investees 1,331,593 4,397,137 3.05 Profit before finance income (costs) and taxes 1,591,272 6,999,090 3.06 Finance costs (3,033,404) (3,533,524) 3.06.01 Finance income 287,527 255,438 3.06.02 Finance costs (3,320,931) (3,788,962) 3.06.02.01 Net exchange gains (losses) on financial instruments (794,544) 3.06.02.02 Finance costs (2,778,828) (2,994,418) 3.07 (Loss)/Profit before taxes on income 3,465,566 3.08 Income tax and social contribution 1,022,019 240,467 3.09 (Loss)/Profit from continuing operations 3,706,033 3.11 (Loss)/Profit for the year 3,706,033 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares -0.28815 2.54191 3.99.02 Diluted earnings per share 3.99.02.01 Common shares -0.28815 2.54191 PAGE7 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description YTD Current Year 01/01/2012 to 12/31/2012 YTD Previous Year 01/01/2011 to 12/31/2011 4.01 (Loss)/Profit for the period 3,706,033 4.02 Other comprehensive income 1,753,100 (1,198,761) 4.02.01 Cumulative translation adjustments for the period 147,735 195,046 4.02.02 Actuarial gains/(loss) on defined benefit pension plan, net of taxes 106,209 (74,331) 4.02.03 Available-for-sale assets, net of taxes (621,312) 4.02.04 Loss on realization of available-for-sale assets 0 (698,164) 4.02.05 Impairment of available-for-sale assets, net of taxes 1,507,485 0 4.03 Comprehensive Income for the Year 1,332,987 2,507,272 PAGE8 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2012 to 12/31/2012 YTD Previous Year 01/01/2011 to 12/31/2011 6.01 Net cash generated by operating activities 2,581,615 1,707,665 6.01.01 Cash generated from operations 2,550,780 3,326,955 6.01.01.01 Profit for the year (420,113) 3,706,033 6.01.01.02 Accrued charges on borrowings and financing 2,474,810 2,767,087 6.01.01.03 Depreciation/ depletion / amortization 920,547 761,060 6.01.01.04 Share of profits of investees (4,397,137) 6.01.01.05 Deferred income tax and social contribution (240,467) 6.01.01.06 Provision for tax, social security, labor, civil and environmental risks 263,004 70,403 6.01.01.07 Inflation adjustment and exchange differences, net 483,201 794,544 6.01.01.08 Gain on derivative transactions 9,166 20,594 6.01.01.09 Impairment of available-for-sale assets 1,245,024 0 6.01.01.11 Residual value of permanent assets written off 3,617 15,601 6.01.01.12 Estimated losses on receivables 0 (116,336) 6.01.01.13 Provision for actuarial liabilities (29,955) (11,249) 6.01.01.14 Other provisions (44,909) (43,178) 6.01.02 Changes in assets and liabilities 30,835 (1,619,290) 6.01.02.01 Trade receivables - third parties 90,402 (324,125) 6.01.02.02 Intragroup receivables 1,178,457 (916,200) 6.01.02.03 Inventories 117,202 (197,446) 6.01.02.04 Receivables from related parties 31,238 1,022,436 6.01.02.05 Recoverable taxes 146,080 (32,919) PAGE9 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 6.01.02.06 Judicial deposits 15,263 (25,662) 6.01.02.07 Dividends received from subsidiaries 275,806 660,489 6.01.02.09 Trade payables 440,823 143,683 6.01.02.10 Payroll and related taxes (111,631) (61,070) 6.01.02.11 Taxes 131,234 139,505 6.01.02.12 Taxes in installments - REFIS (254,921) (295,125) 6.01.02.13 Payables to related parties (4,166) (23,690) 6.01.02.14 Tax, social security, labor, civil and environmental risks liabilities 58,802 6.01.02.15 Interest paid (2,027,268) (1,757,687) 6.01.02.17 Interest on swap paid (10,591) (21,479) 6.01.02.18 Other 20,865 11,198 6.02 Net cash used in investing activities (4,142,387) 6.02.01 Investments/advances for future capital increase (2,128,402) 6.02.02 Purchase of property, plant and equipment (2,015,015) 6.02.03 Cash from acquisition of subsidiaries 0 1,030 6.02.05 Capital reduction in subsidiary 1,855,208 0 6.02.09 Intangible assets (237) 0 6.03 Net cash (used in) generated by financing activities 4,397,329 6.03.01 Borrowings and financing raised 2,712,471 7,314,956 6.03.03 Repayments to financial institutions - principal (1,061,246) 6.03.05 Dividends and interest on capital paid (1,856,381) 6.04 Changes in cash and cash equivalents 2,340 6.05 Increase in cash and equivalents 922,513 1,964,947 6.05.01 Cash and equivalents at the beginning of the year 2,073,244 108,297 6.05.02 Cash and equivalents at the end of the year 2,995,757 2,073,244 PAGE10 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 12/31/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 1,680,947 30 7,671,620 0 (1,366,776) 7,985,821 5.03 Adjusted opening balances 1,680,947 30 7,671,620 0 (1,366,776) 7,985,821 5.04 Capital transactions with shareholders 2,859,053 0 (3,432,545) 0 0 (573,492) 5.04.01 Capital increases 2,859,053 0 (2,859,053) 0 0 0 5.04.06 Dividends 0 0 (300,000) 0 0 (300,000) 5.04.07 Interest on capital 0 0 (560,000) 0 0 (560,000) 5.04.08 Interest on capital declared 0 0 (560,000) 0 0 560,000 5.04.09 Approval of additional dividends at Annual Shareholders’ Meeting 0 0 (273,492) 0 0 (273,492) 5.05 Total comprehensive income 0 0 0 (548,532) 1,753,100 1,204,568 5.05.01 Profit for the year 0 0 0 (420,113) 0 (420,113) 5.05.02 Other comprehensive income 0 0 0 (128,419) 1,753,100 1,624,681 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 147,735 147,735 5.05.02.06 Actuarial (losses)/gains on defined benefit pension plan, net of taxes 0 0 0 0 (22,210) (22,210) 5.05.02.07 Available-for-sale financial assets, net of taxes 0 0 0 0 1,499,156 1,499,156 5.05.02.08 Impairment of available-for-sale assets, net of taxes 0 0 0 (128,419) 128,419 0 5.06 Internal changes in shareholders' equity 0 0 (548,532) 548,532 0 0 PAGE11 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 5.06.04 Losses absorbed for the period 0 0 (420,113) 420,113 0 0 5.06.05 Acturial losses absorbed 0 0 (128,419) 128,419 0 0 5.07 Closing balances 4,540,000 30 3,690,543 0 386,324 8,616,897 PAGE12 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2011 to 12/31/2011 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 1,680,947 30 6,119,798 0 (168,015) 7,632,760 5.03 Adjusted opening balances 1,680,947 30 6,119,798 0 (168,015) 7,632,760 5.04 Capital transactions with shareholders 0 0 (954,211) (1,200,000) 0 (2,154,211) 5.04.06 Dividends 0 0 0 (926,508) 0 (926,508) 5.04.09 Additional dividends proposed 0 0 273,492 (273,492) 0 0 5.04.10 Approval of prior year’s proposed dividends 0 0 (1,227,703) 0 0 (1,227,703) 5.05 Total comprehensive income 0 0 0 3,706,033 (1,198,761) 2,507,272 5.05.01 Profit for the year 0 0 0 3,706,033 0 3,706,033 5.05.02 Other comprehensive income 0 0 0 0 (1,198,761) (1,198,761) 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 195,046 195,046 5.05.02.07 Actuarial (losses)/gains on defined benefit pension plan, net of taxes 0 0 0 0 (74,331) (74,331) 5.05.02.08 Available-for-sale financial assets, net of taxes 0 0 0 0 (1,319,476) (1,319,476) 5.06 Internal changes in shareholders' equity 0 0 2,506,033 (2,506,033) 0 0 5.06.01 Set-up reserves 0 0 2,506,033 (2,506,033) 0 0 5.07 Closing balances 1,680,947 30 7,671,620 0 (1,366,776) 7,985,821 PAGE13 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2012 to 12/31/2012 YTD Previous year 1/1/2011 to 12/31/2011 7.01 Revenues 13,422,399 13,393,141 7.01.01 Sales of products and services 13,348,805 13,396,286 7.01.02 Other revenues/(expenses) 58,578 (5,367) 7.01.04 Allowance for doubtful debts 15,016 2,222 7.02 Raw materials acquired from third parties (7,754,533) 7.02.01 Costs of sales and services (6,953,404) 7.02.02 Materials, eletric power, outside services and other (784,079) 7.02.03 Impairment of assets (1,257,625) (17,050) 7.03 Gross value added 3,390,985 5,638,608 7.04 Retentions (920,547) (761,060) 7.04.01 Depreciation, amortization and depletion (920,547) (761,060) 7.05 Wealth created 2,470,438 4,877,548 7.06 Value added received as transfer 1,840,216 4,816,365 7.06.01 Share of profits of subsidiaries 1,331,593 4,397,137 7.06.02 Finance income/exchange gains 508,888 416,732 7.06.03 Other (265) 2,496 7.07 Wealth for distribution 4,310,654 9,693,913 7.08 Wealth distributed 4,310,654 9,693,913 7.08.01 Personnel 926,812 1,051,880 7.08.01.01 Salaries and wages 696,600 827,001 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 7.08.01.02 Benefits 167,720 174,603 7.08.01.03 Severance pay fund (FGTS) 62,492 50,276 7.08.02 Taxes, Fees and Contributions 257,147 984,812 7.08.02.01 Federal 38,053 721,263 7.08.02.02 State 184,992 227,690 7.08.02.03 Municipal 34,102 35,859 7.08.03 Lenders and lessors 3,546,808 3,951,188 7.08.03.01 Interest 3,541,482 3,947,778 7.08.03.02 Leases 5,326 3,410 7.08.04 Shareholders (420,113) 3,706,033 7.08.04.02 Dividends 0 926,508 7.08.04.03 (Accumulated losses)/Retained earningsfor the year 2,779,525 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description YTD Current year 12/31/2012 YTD Previous year 12/31/2011 1 Total assets 49,295,228 46,869,702 Current assets 21,121,945 21,944,306 Cash and cash equivalents 14,444,875 15,417,393 Trade receivables 1,794,566 1,616,206 Inventories 3,580,025 3,734,984 Other current assets 1,302,479 1,175,723 Non-current assets 28,173,283 24,925,396 Long-term receivables 4,137,310 4,856,721 Short-term investments measured at amortized cost 116,753 139,679 Deferred taxes 2,372,501 1,840,773 Other non-current assets 1,648,056 2,876,269 Investments 2,351,774 2,088,225 Property, plant and equipment 20,408,747 17,377,076 Intangible assets 1,275,452 603,374 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description YTD Current year 12/31/2012 YTD Previous year 12/31/2011 2 Total liabilities 49,295,228 46,869,702 Current liabilities 6,408,076 6,496,947 Payroll and related taxes 241,291 202,469 Trade payables 1,957,789 1,232,075 Taxes payable 336,348 325,132 Borrowings and financing 2,295,409 2,702,083 Other payables 1,221,350 1,728,445 Provisions 355,889 306,743 Provision for tax, social security, labor and civil risks 355,889 292,178 Other provisions 0 14,565 Non-current liabilities 33,879,639 31,955,585 Borrowings and financing 27,856,350 25,186,505 Other payables 4,388,451 5,593,520 Deferred taxes 284,110 37,851 Provisions 1,350,728 1,137,709 Provision for tax, social security, labor and civil risks 371,697 346,285 Other provisions 979,031 791,424 Provision for environmental liabilities and asset decommissioning 413,440 322,374 Pension and healthcare plan 565,591 469,050 Shareholders’ equity 9,007,513 8,417,170 Issued capital 4,540,000 1,680,947 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Capital reserves 30 30 Earnings reserves 3,690,543 7,671,620 Legal reserve 336,190 336,190 Statutory reserve 2,794,353 5,717,390 Additional dividends proposed 560,000 273,492 Investment reserve 0 1,344,548 Other comprehensive income 386,324 Non-controlling interests 390,616 431,349 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description YTD Current year 1/1/2012 to 12/31/2012 YTD Previous year 1/1/2011 to 12/31/2011 Net revenue from sales and/or services 16,896,264 16,519,584 Cost of sales and/or services Gross profit 4,824,058 6,718,740 Operating (expenses)/income Selling expenses General and administrative expenses Other operating income 46,003 719,177 Other operating expenses Share of profits (losses) of investees 0 Profit before finance income (costs) and taxes 641,697 5,756,922 Finance costs Finance income 416,781 717,450 Finance costs Net exchange gains (losses) on financial instruments 185,754 160,668 Finance costs (Loss)/Profit before taxes on income 3,751,119 Income tax and social contribution 870,134 (Loss)/Profit from continuing operations 3,667,234 Consolidated (loss)/profit for the year 3,667,234 Attributed to owners of the Company 3,706,033 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Attributed to non-controlling interests Earnings per share - (R$/share) Basic earnings per share Common shares -0.28815 Diluted earnings per share Common shares -0.28815 PAGE20 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description YTD Current Year 01/01/2012 to 12/31/2012 YTD Previous Year 01/01/2011 to 12/31/2011 (Loss)/Profit for the period 3,667,234 Other comprehensive income 1,753,100 Cumulative translation adjustments for the period 147,735 195,046 Actuarial gains/(losses) on defined benefit pension plan, net of taxes 106,209 Available-for-sale assets, net of taxes Loss on realization of available-for-sale assets 0 Impairment of available-for-sale assets, net of taxes 1,507,485 0 Comprehensive Income for the Year 1,272,526 2,468,473 4. Attributed to owners of the Company 1,332,987 2,507,272 Attributed to non-controlling interests PAGE 21 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2012 to 12/31/2012 YTD Previous Year 01/01/2011 to 12/31/2011 Net cash generated by operating activities 3,487,500 4,201,780 Cash generated from operations 5,246,849 6,461,926 6.01.01.01 Profit for the year 3,667,234 Accrued charges on borrowings and financing 2,249,123 2,650,622 Depreciation/ depletion / amortization 1,230,651 948,251 Share of profits of investees 952 0 Deferred income tax and social contribution Provision for tax, social security, labor, civil and environmental risks 252,432 62,746 Inflation adjustment and exchange differences, net 996,810 Gain on derivative transactions 4,975 110,009 Impairment of available-for-sale assets 2,022,793 0 Realization of available-for-sale assets 0 Residual value of permanent assets written off 5,246 54,727 Provision for actuarial liabilities Other provisions 70,252 Changes in assets and liabilities 6.01.02.01 Trade receivables Inventories 200,893 Receivables from related parties 471,666 Recoverable Taxes 139,823 16,700 Judicial deposits 39,023 Trade payables 663,198 544,300 Payroll and related taxes PAGE 22 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Taxes 74,982 135,765 Taxes in installments - REFIS Payables to related parties 0 Tax, social security, labor, civil and environmental risks liabilities 120,951 Interest paid Interest on swap paid Other 71,427 70,168 Net cash used in investing activities 6.02.01 Investments Purchase of property, plant and equipment Cash from acquisition of subsidiaries 14,880 0 Disposal of investments 0 1,310,171 Receipt/payment in derivative transactions 57,740 Business combination - purchase price considered 0 Intangible assets Net cash (used in) generated by financing activities 4,740,715 Borrowings and financing raised 3,721,945 7,824,012 Repayment to financial institutions - principal Repayments of principal - acquisition of subsidiaries 0 Dividends and interest on capital paid Capital contribution by non-controlling shareholders 56,194 242,290 Changes in cash and cash equivalents 1,510,631 (Decrease)/Increase in cash and equivalents 5,178,115 Cash and equivalents at the beginning of the year 15,417,393 10,239,278 Cash and equivalents at the end of the year 14,444,875 15,417,393 PAGE 23 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 12/31/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity Opening balances 1,680,947 30 7,671,620 0 7,985,821 431,349 8,417,170 Adjusted opening balances 1,680,947 30 7,671,620 0 7,985,821 431,349 8,417,170 Capital transactions with shareholders 2,859,053 0 0 0 0 Capital increases 2,859,053 0 0 0 0 0 0 Dividends 0 0 0 0 0 Interest on capital 0 0 0 0 0 Interest on capital proposed 0 0 560,000 0 0 560,000 0 560,000 Approval of prior year’s proposed dividends 0 0 0 0 0 Total comprehensive income 0 0 0 1,753,100 1,204,568 1,144,107 Profit for the year 0 0 0 0 Other comprehensive income 0 0 0 1,753,100 1,624,681 0 1,624,681 Cumulative translation adjustments for the period 0 0 0 0 147,735 147,735 0 147,735 Actuarial (losses)/gains on defined benefit pension plan 0 0 0 0 0 Available-for-sale financial assets, net of taxes 0 0 0 0 1,499,156 1,499,156 0 1,499,156 Acturial losses reclassification 0 0 0 128,419 0 0 0 Internal changes in shareholders' equity 0 0 548,532 0 0 19,728 19,728 Losses absorbed for the period 0 0 420,113 0 0 0 0 PAGE24 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Acturial losses absorbed 0 0 128,419 0 0 0 0 Non-controlling interests in subsidiaries 0 0 0 0 0 0 19,728 19,728 Closing balances 4,540,000 30 3,690,543 0 386,324 8,616,897 390,616 9,007,513 PAGE25 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2011 to 12/31/2011 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity Opening balances 1,680,947 30 6,119,798 0 7,632,760 189,928 7,822,688 Adjusted opening balances 1,680,947 30 6,119,798 0 7,632,760 189,928 7,822,688 Capital transactions with shareholders 0 0 0 0 Dividends 0 0 0 0 0 Additional dividends proposed 0 0 273,492 0 0 0 0 Approval of prior year’s proposed dividends 0 0 0 0 0 Total comprehensive income 0 0 0 3,706,033 2,507,272 2,468,473 Profit for the year 0 0 0 3,706,033 0 3,706,033 3,667,234 Other comprehensive income 0 0 0 0 0 Cumulative translation adjustments for the period 0 0 0 0 195,046 195,046 0 195,046 Actuarial (losses)/gains on defined benefit pension plan, net of taxes 0 0 0 0 0 Available-for-sale financial assets, net of taxes 0 0 0 0 0 Internal changes in shareholders' equity 0 0 2,506,033 0 0 280,220 280,220 PAGE26 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Set-up reserves 0 0 2,506,033 0 0 0 0 Non-controlling interests in subsidiaries 0 0 0 0 0 0 280,220 280,220 Closing balances 1,680,947 30 7,671,620 0 7,985,821 431,349 8,417,170 PAGE27 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current Year 01/01/2012 to 12/31/2012 YTD Previous Year 01/01/2011 to 12/31/2011 Revenues 19,958,436 20,157,662 Sales of products and services 19,882,933 19,525,854 Other revenues/(expenses) 62,096 632,798 Allowance for doubtful debts 13,407 Raw materials acquired from third parties Costs of sales and services Materials, eletric power, outside services and other Impairment of assets Gross value added 5,796,922 10,129,680 Retentions Depreciation, amortization and depletion Wealth created 4,566,271 9,181,429 Value added received as transfer 1,449,279 2,827,069 Share of profits of subsidiaries 952 0 Finance income/exchange gains 1,445,319 2,817,667 Other 3,008 9,402 Wealth for distribution 6,015,550 12,008,498 Wealth distributed 6,015,550 12,008,498 Personnel 1,816,844 1,485,903 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Salaries and wages 1,387,201 1,132,384 Benefits 329,393 270,825 Severance pay fund (FGTS) 100,250 82,694 Taxes, Fees and Contributions 1,229,221 2,025,300 Federal 690,374 1,493,787 State 512,807 505,185 Municipal 26,040 26,328 Lenders and lessors 3,450,059 4,830,061 Interest 3,436,910 4,820,991 Leases 13,149 9,070 Shareholders 3,667,234 Interest on capital 0 10,400 Dividends 0 926,508 (Accumulated losses)/Retained earningsfor the year 2,769,125 Non-controlling interests of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 2 1- MESSAGE FROM MANAGEMENT Economic globalization and the growing protagonism of Brazil have been leading CSN to increasingly consider the internationalization of its operations as a viable business strategy. In 2012, it took one more step in this direction when it acquired the German steelmaker Stahlwerk Thüringen GmbH (SWT). With a production capacity of 1.1 million tonnes of long steel per year, the plant is one of the most efficient in Europe. SWT joins CSN’s other two overseas operational units – CSN LLC, in Terre Haute, in the United States, and Lusosider, in Portugal. Both Europe and the U.S. are mature markets, with healthy midterm prospects. The arrival of SWT and the consent improvement in the productivity of the Brazilian operations pushed CSN to a new record in 2012 – consolidated net revenue of R$16.9 billion. Annual net revenue from steel operations came to R$10.8 billion and sales volume reached its highest ever figure of 5.8 million tonnes, 19% up on 2011. Domestic sales volume totaled 4.5 million tonnes of flat steel, another new record. Having begun operations at the Presidente Vargas Steelworks in Volta Redonda in the 1940’s, CSN is now one of the country’s largest integrated steelmakers. Its mining, cement, energy and logistics operations complement one another, generating synergies and production gains. In 2012, CSN’s investments in all its activities totaled R$3.1 billion. And the future is equally promising. In the coming months there will be the start-up of the new long steel plant in Volta Redonda, marking CSN’s definitive entry into this market at a time of prolonged construction expansion in Brazil. As part of the same trajectory, we also made considerable progress with our cement production, selling 2 million tonnes of the product. With its eye firmly fixed on domestic market growth and its global strategic positioning, CSN is diversifying its activities in order to ensure a solid future. Benjamin Steinbruch Chairman of the Board of Directors PAGE30 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 2- THE COMPANY CSN is a highly integrated company, with interests in steel, mining, cement, logistics and energy. It operates throughout the entire steel production chain, from the mining of iron ore to the production and sale of a diversified range of high value-added steel products. Thanks to its integrated production system and exemplary management, CSN’s production costs are among the lowest in the global steel sector. In 2012, CSN sold 5.8 million tonnes of steel, 19% up on 2011 and a new record, mostly fueled by domestic sales, which totaled 4.5 million tonnes. The Company’s mine, Casa de Pedra, located in Congonhas, Minas Gerais, supplies it with the high-quality iron ore needed to produce steel. With proven and probable reserves of 1.6 billion tonnes, its current production capacity is 21 million tonnes per year. Together with its jointly-owned subsidiary NAMISA, CSN has been selling iron ore on the seaborne market since 2007. It also runs two port terminals in Itaguaí (RJ): Tecar, from where iron ore is shipped to the seaborne market, and a container terminal, Sepetiba Tecon. With the Casa de Pedra mine, CSN has been consolidating its position as an important player in the seaborne iron ore market, and is currently, in conjunction with NAMISA, Brazil’s second-largest producer. Most iron ore exports go to Asia, Europe and the Middle East. The complementary nature of the steel and cement industries led CSN to enter the cement market in 2009, adding value to the slag generated by crude steel production. In addition to the limestone used to produce steel at the Presidente Vargas Steelworks, in Volta Redonda, as of 2011 the Arcos mine, in Minas Gerais, began supplying non-steel limestone for the production of clinker, one of the main raw materials for cement production. As a result, CSN’s operations have become even more integrated through verticalization, thereby enhancing competitiveness and profitability. The Company is also one of Brazil’s largest industrial electricity consumers and has been investing in power generation assets and projects since 1999 in order to ensure self-sufficiency. CSN’s generating capacity of 428 MW is sufficient to meet all the Group’s electricity needs. 3- OUTLOOK, STRATEGY AND INVESTMENTS CSN has been investing in modernizing its facilities in its five highly-integrated segments, as well as expanding production capacity, always seeking to maximize returns for its shareholders. In addition to investing in organic growth projects, the Company also analyzes opportunities for acquisitions and strategic alliances, both in Brazil and abroad. 3.1 – STEEL The Presidente Vargas Steelworks is CSN’s most important steel producer unit, with an installed production capacity of 5.6 million tonnes of crude steel. In 2012, it produced 4.8 million tonnes of crude steel and 4.7 million tonnes of rolled steel. In the flat steel segment, CSN has been expanding its service centers, investing in the expansion of the Porto Real unit, a Company branch focused on the vehicle industry, as well as developing expansion projects for the pre-painting plant in Paraná. It has also been diversifying its steel activities, entering the long steel segment through the construction of a plant in Volta Redonda, which will produce 500,000 tonnes per year, including rebar and wire rods. The Company also has three subsidiaries abroad, CSN LLC, in Terre Haute, Indiana, U.S.A., which is a cold-rolling and galvanizing plant; Lusosider, in Paio Pires, Portugal, which produces coated rolled steel; and SWT, acquired in January 2012, located in Unterwellenborn, Germany, with an annual production capacity of 1 million tonnes of steel profiles for civil and industrial construction. PAGE31 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 3.2 – MINING CSN is Brazil’s second largest iron ore exporter. In 2012, finished iron ore product sales from the Casa de Pedra and NAMISA mines totaled 25.8 million tonnes. The Company also produced 6.1 million tonnes of iron ore for its own consumption. Once the ongoing expansion projects come on stream, annual production capacity is expected to reach 89 million tonnes. At the same time, CSN is expanding Tecar, its terminal in the Port of Itaguaí, Rio de Janeiro, in order to reach an annual iron ore shipment capacity of 84 million tonnes. 3.3 – CEMENT In 2009, CSN established its first cement grinding plant in Volta Redonda, with an annual capacity of 2.4 million tonnes. In 2012, the unit produced and sold approximately 2.0 million tonnes of cement. Given the expected growth of the domestic cement market, the Company is evaluating to expand its annual production capacity to 5.4 million tonnes. 3.4 – LOGISTICS Ports Sepetiba Tecon, managed by CSN, is a hub port for cargo and is one of the biggest container terminals in Rio de Janeiro and one of the largest in its segment in Brazil. In order to expand the terminal, the Company is investing in infrastructure, including the equalization of Berth 301 and the acquisition of new equipment. The idea behind this project is to transform Berth 301 into a continuous quay, allowing it to handle several large vessels simultaneously, thereby raising its capacity. Railways CSN retains an interest in two rail companies: MRS Logística and Transnordestina Logística S.A. MRS CSN holds, directly and indirectly, a 33.27% voting-capital interest in MRS Logística, which operates the former Southeastern Network of the Federal Railways (RFFSA), in the Rio de Janeiro - São Paulo - Belo Horizonte corridor. MRS’ rail services are vital for the supply of raw materials and the outflow of finished products. It transports all the iron ore for export and all the coal and coke consumed by the Presidente Vargas Steelworks, as well as some of CSN’s steel and cement output. TRANSNORDESTINA With the support of the federal government, Transnordestina Logística S.A. (TLSA) is building Nova Transnordestina, a 1,728 km-long railway connecting the rail terminal in Eliseu Martins (PI) to the Ports of Suape (PE) and Pecém (CE), crossing several cities in the states of Piauí, Pernambuco and Ceará. The railway’s projected annual operating capacity of 30 million tonnes will play a crucial role in the development of the Northeast and provide logistical support for the region's economic expansion in the oil and by-product, grain, mining and agricultural sectors, among others. CSN’s interest in TLSA’s capital stock totaled 76.13% at the end of 2012. PAGE32 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 A complete account of investments in affiliated companies and subsidiaries, in addition to the changes that occurred during the fiscal year of 2012, can be found in Note 9 to the Company’s financial statements. 4- CORPORATE GOVERNANCE Investor Relations In 2012, CSN continued to expand its communication with the capital market, improving investors’ perception of its basic fundamentals and helping reduce funding costs. To this end, the Company took part in 300 meetings and conference calls, involving more than 600 analysts and investors. Capital Stock CSN is controlled by Vicunha Siderurgia S.A. and Rio Iaco Participações S.A., which retain 47.86% and 3.99% of the Company’s total capital, respectively. Management is exercised by the Board of Directors and Board of Executive Officers. § All of CSN’s shares are common shares, each share representing one vote at Shareholders’ Meetings; § More than 45% of CSN’s shares are traded on the stock markets, mainly the BOVESPA and the NYSE. Annual Shareholders’ Meeting The Annual Shareholders’ Meeting, the Company’s sovereign body, meets once a year, in accordance with the prevailing legislation, to elect the members of the Board of Directors, examine management’s accounts and the financial statements, and decide on the allocation of annual net income and the payment of dividends, among other matters. Whenever necessary, Extraordinary Shareholders’ Meetings may be called to decide on specific issues that are not within the normal scope of the Annual Meeting. PAGE33 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Board of Directors The Board of Directors comprises between seven and eleven members, who meet on a routine basis on pre-established dates throughout the year and on an extraordinary basis whenever necessary. Members are elected for a one-year term of office, re-election being permitted. Its responsibilities include defining and monitoring the Company’s policies and strategies, overseeing the activities of the Board of Executive Officers and deciding on matters relevant to the Company’s businesses and operations. It is also responsible for electing and removing the executive officers and may, if necessary, constitute special advisory committees to help in the execution of these duties. Board of Executive Officers The Board of Executive Officers is responsible for managing and administering the Company's day-to-day business, always in line with the guidelines and resolutions of the Board of Directors and the Annual Shareholders’ Meeting. It currently comprises seven officers, including the Chief Executive Officer, who meet whenever called to do so by the CEO or two other officers. Each officer is responsible for conducting the operations of his or her respective area. Officers are elected for a two-year term, re-election being permitted. Audit Committee The Audit Committee has autonomy to make decisions on all matters concerning Sections 301 and 407 of the Sarbanes-Oxley Act. Its main responsibilities include reviewing, analyzing and making recommendations to the Board of Directors on matters concerning the indication, hiring and compensation of the external auditors, as well as supervising the internal and external audits. In regard to the hiring of external auditors, special procedures are adopted to ensure that there are no conflicts of interest, dependence or loss of objectivity on the part of the auditors in their relations with the Company. Internal Audit CSN maintains an internal auditing team, which acts independently within the organization to assist and communicate material facts to the Board of Directors, the Audit Committee and the Board of Executive Officers. This internal auditing team is responsible for ensuring the appropriate allocation of resources and protecting the assets of the CSN Group companies, providing support for compliance with the planned results, upgrading processes and internal controls in order to enhance financial and operating performance, as well as preventing the risk of losses or fraud and, consequently, any damage to CSN’s corporate image. The Company also provides several communication channels through which employees, clients, suppliers and third parties can report unlawful acts and irregularities that may affect the financial statements of CSN and its subsidiaries. Independent Auditors The independent auditors, Deloitte Touche Tohmatsu, who provided auditing services to CSN and its subsidiaries in 2012, were also hired to perform services in addition to those related to the audit of the financial statements. It is the belief of both the Company and its independent auditors that these services did not affect the latter’s independence. Audit fees Refers to the audit of the annual financial statements and the review of the Company’s quarterly reports. Audit-related fees Refers to due diligence procedures and the preparation and issuance of comfort letters for bonds issued by the Company’s subsidiaries abroad. PAGE34 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Amounts related to services provided by the Company’s auditors (R$ ‘000) Audit fees Audit-related fees Total Services additional to the examination of the financial statements are submitted for prior approval to the Audit Committee in order to ensure that, based on the pertinent legislation, they do not represent a conflict of interest or jeopardize the auditors’ independence or objectivity. In accordance with CVM Instruction 480/09, on March 26, 2013 the Board of Executive Officers declared that they had discussed, reviewed, and were in full agreement with the opinions expressed in the independent auditors’ report and with the financial statements for the fiscal year ended December 31, 2012. Sarbanes-Oxley Act The Company is in the final stage of certification of internal controls related to the 2012 Consolidated Financial Statements (CSN and its subsidiaries), in compliance with Section 404 of the Sarbanes-Oxley Act (SOx). In 2012, tests were carried out to evaluate the effectiveness of internal controls in CSN (Presidente Vargas Steelworks, Casa de Pedra mine and CSN Porto Real), CSN Cimentos, CSN LLC, Prada (distribution and packaging), and Transnordestina Logística S.A - TLSA, which are companies considered significant for SOx certification. The evaluations of these companies began in May 2012. The managers of each process were responsible for carrying out the tests and monitoring the identified and reported improvements. It is important to emphasize that financial accounts closing and disclosure to the market and Entity Level processes are corporate in nature, including all CSN companies except NAMISA, which has its own structure for executing these processes and activities. Code of Ethics CSN has employed a Code of Ethics since 1998. The code is normally delivered to employees in corporate integration training courses. The Code of Ethics for the Group’s companies’ details the standards of personal and professional conduct expected of its employees in their relations with co-workers, clients, shareholders, suppliers, communities and competitors, as well as the environment, and also contains a declaration of our corporate conduct and our commitment to our employees. Its content is in the public domain and is available at www.csn.com.br . The Code of Ethics includes, since its inception, the guidelines for “Trading the Company’s Shares” , based on CVM Instruction 358/2002. Disclosure of Material Acts and Facts CSN maintains a Material Act or Fact Disclosure Policy, which determines that all such disclosures must contain information that is accurate, appropriate, transparent and in a uniform manner, within the proper timeframes, in accordance with CVM Instruction 358/2002 and Section 409 of the Sarbanes-Oxley Act – Real Time Issuer Disclosure. All material acts or facts are disclosed in Brazil (BOVESPA) and in the United States (NYSE), where the Company’s shares are traded. PAGE35 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 5 – INNOVATION Aiming to meet new market demands and the expectations of its clients, CSN has been investing in the research and development of new products, including: · Lighter structural steel for vehicle and bus bodies, helping to reduce fuel consumption; · Pre-painted steel coated with Organo-Metallic film for vehicle fuel tanks, eliminating certain steps in the production chain; · Advanced extra-fine steel (“CSN Extra Fino®”) for home appliances and steel furniture. 6- PEOPLE CSN has a people management model based on five pillars – Attract; Align and Engage; Evaluate; Develop; Recognize and Reward – and invests in projects aimed at professional development and improvement, thereby contributing to the growth of the organization and its people. In 2012, the Company, which had around 21,000 employees, directed its HR initiatives towards promoting, maintaining and accelerating the development of its employees’ skills in order to meet the Group’s growth requirements and sustainability of the business. Also in 2012, CSN held the second module of the Leaders’ School, in which 283 officers and 695 coordinators and supervisors took part. The program is designed to develop human resources management in a strategic manner. The Company has also been investing in the education of trainees and young professionals in order to develop their personal and organizational abilities. These programs seek to attract talent to meet the Company’s future demand for personnel. 7- SOCIAL RESPONSIBILITY CSN’s social responsibility projects were created to value the potential of each region where it operates and their respective communities, in partnership with local government and society. In 2012, it invested more than R$13 million in educational and cultural activities through CSN Foundation initiatives and through projects developed by external institutions, using tax incentive mechanisms. The sponsored initiatives included the musical “Um Violinista no Telhado” (Fiddler on the Roof), the Jewish Immigration Memorial and the CD “Coral Cidade dos Profetas” (City of the Prophets Choir). CSN also sponsored projects developed by institutions registered with the Municipal Councils for Children and Teenagers’ Rights such as Cruzeiro’s APAE, whose proceeds are allocated to Children and Teenagers’ Funds. 8- ENVIRONMENTAL RESPONSIBILITY A commitment to sustainability is part of CSN’s Mission and Values. All its main units have received ISO 14001 certification for their environmental management systems and it is constantly striving to ensure a better integration of its activities, optimizing the use of natural resources. Throughout 2012, CSN measured the greenhouse gas emissions of its main units in order to develop strategies to manage and mitigate carbon emissions, as well as prepare for compliance with national climate legislation requirements. The Company has been analyzing the effects of climate change and water shortage on its businesses, by participating in the Carbon Disclosure Initiative. It is also a member of the Climate Forum, organized by the Ethos Institute for Business and Social Responsibility to discuss changes to the prevailing legislation. PAGE36 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Also in 2012, CSN examined the performance of its most important units in regard to environmental, social and financial issues in order to prepare a sustainability report in compliance with the guidelines of the Global Report Initiative (GRI). In addition, the Company’s External Sustainability Council issues guidelines to ensure that new sustainability concepts become an integral part of CSN’s strategic decisions. 9- DISCLAIMER Certain of the statements contained herein are forward-looking statements and projections, which express or imply results, performance or events that are expected in the future. Actual results, performance or events may differ materially from those expressed or implied by the forward-looking statements as a result of several factors, including general and economic conditions in Brazil and in other countries, interest rate and exchange rate levels, future renegotiations and prepayment of foreign-currency liabilities or loans, protectionist measures in Brazil, the United States and other countries, changes in laws and regulations and general competitive factors (on a regional, national or global basis). CSN’s financial information presented herein is in accordance with international financial reporting standards (IFRS) issued by the International Accounting Standards Board (IASB), and with the accounting practices adopted in Brazil. Non-financial information, as well as other operating information, has not been audited by the independent auditors. PAGE37 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 (Expressed in thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional "CSN", also referred to as Company or Parent Company, is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries, associates and jointly controlled entities collectively referred to herein as "Group”). The Company’s registered office is located in São Paulo. CSN has shares listed on the São Paulo Stock Exchange (BM&F BOVESPA) and the New York Stock Exchange (NYSE). Accordingly, it reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Group's main operating activities are divided into five (5) segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas Steel Mill (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates the operations related to the production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States, Portugal and Germany aimed at gaining markets and performing excellent services for final consumers. Its steels are used in the home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, in the State of Minas Gerais. It further mines tin in the State of Rondônia to supply the needs of UPV, with the excess of these raw materials being sold to subsidiaries and third parties. CSN holds the concession to operate TECAR, a solid bulk terminal, one of the 4 (four) terminals that comprise the Itaguaí Port, in Rio de Janeiro. Importations of coal and coke are carried out through this terminal. · Cement: CSN entered the cement market boosted by the synergy between this new activity and its already existing businesses. Next to the Presidente Vargas Steel Mill in Volta Redonda (RJ), it installed a new business unit: CSN Cimentos, which produces CP-III type cement by using slag produced by the UPV blast furnaces in Volta Redonda. It also explores limestone and dolomite at the Arches drive in the State of Minas Gerais, to supply the needs of UPV and of the cement plant. · Logistics: Railroads: CSN has equity interests in two railroad companies: MRS Logística, which manages the former Southeast Network of Rede Ferroviária Federal S.A. (RFFSA), and Transnordestina Logística, which operates the former Northeast Network of the RFFSA in the states of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas. Ports: In the State of Rio de Janeiro, the Company operates the Container Terminal known as Sepetiba Tecon at the Itaguaí Port. Located in the Bay of Sepetiba, this port has privileged highway, railroad and maritime access. Tecon handles the shipments of CSN steel products, movement of containers, as well as storage, consolidation and deconsolidation of cargo. PAGE38 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 · Energy: As energy is fundamental in its production process, the Company invested in assets for generation of electric power to guarantee its self-sufficiency. For further details on the Group's strategic investments and segments, see Note 26 - Business Segment Reporting. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of preparation The consolidated financial statements have been prepared and are being presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and the accounting practices adopted in Brazil comprise those in the Brazilian corporate law and the technical pronouncements, guidelines and interpretations issued by Accounting Pronouncements Committee (CPC) and approved by Brazilian Securities Commission (CVM). The individual financial statements have been prepared in accordance with the standards issued by the CPC (Accounting Pronouncements Committee) and the CVM (Brazilian Securities Commission) applicable to the preparation of the financial statements. The preparation of financial statements in conformity with IFRS and issued by the CPC requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements, are disclosed in the notes to this report and refer to the allowance for doubtful debts, allowance for inventories losses, provision for labor, civil, tax, environmental and social security risks, depreciation, amortization, depletion, provision for impairment, deferred taxes, financial instruments and employee benefits. Actual results may differ from these estimates. The financial statements are presented in thousands of reais (R$). Depending on the applicable IFRS standard, the measurement criterion used in preparing the financial statements considers the historical cost, net realizable value, fair value or recoverable amount. When both IFRSs and CPCs include the option between acquisition cost and any other measurement criterion (for example, systematic remeasurement), we used the cost criterion. The individual and consolidated financial statements were approved by the Board of Directors and authorized for issue on March 26, 2013. (b) Consolidated financial statements The accounting policies have been consistently applied to all consolidated companies. The consolidated financial statements for the years ended December 31, 2012 and 2011 include the following direct and indirect subsidiaries and jointly controlled entities, as well as the exclusive funds Diplic, Mugen and Vértice as follows: of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 · Companies Equity interests (%) Companies 12/31/2012 12/31/2011 Main activities Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions CSN Islands VIII Corp. 100.00 100.00 Financial transactions CSN Islands IX Corp. 100.00 100.00 Financial transactions CSN Islands X Corp. 100.00 100.00 Financial transactions CSN Islands XI Corp. 100.00 100.00 Financial transactions CSN Islands XII Corp. 100.00 100.00 Financial transactions Tangua Inc. (1) 100.00 Financial transactions International Investment Fund 100.00 100.00 Equity interests and financial transactions CSN Minerals S.L.U. 100.00 100.00 Equity interests CSN Export Europe, S.L.U. 100.00 100.00 Financial transactions and equity interests CSN Metals S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Americas S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Steel S.L.U. 100.00 100.00 Equity interests and financial transactions TdBB S.A 100.00 100.00 Dormant company Sepetiba Tecon S.A. 99.99 99.99 Port services Mineração Nacional S.A. 99.99 99.99 Mining and equity interests Florestal Nacional S.A. 99.99 99.99 Reforestation Estanho de Rondônia S.A. 99.99 99.99 Tin mining Cia Metalic Nordeste 99.99 99.99 Manufacture of packaging and distribution of steel products Companhia Metalúrgica Prada 99.99 99.99 Manufacture of packaging and distribution of steel products CSN Cimentos S.A. 99.99 99.99 Cement manufacturing CSN Gestão de Recursos Financeiros Ltda. 99.99 99.99 Dormant company Congonhas Minérios S.A. 99.99 99.99 Mining and equity interests CSN Energia S.A. 99.99 99.99 Sale of electric power Transnordestina Logística S.A. 76.13 70.91 Railroad logistics TFNE - Transnordestina Ferrovias do Nordeste S.A. 99.99 Railroad logistics Indirect interest in subsidiaries: full consolidation CSN Aceros S.A. 100.00 100.00 Equity interests Companhia Siderúrgica Nacional LLC 100.00 100.00 Steel CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Portugal, Unipessoal Lda. 100.00 100.00 Financial transactions and product sales Lusosider Projectos Siderúrgicos S.A. 100.00 100.00 Equity interests Lusosider Aços Planos, S. A. 99.94 99.94 Steel and equity interests CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and equity interests CSN Resources S.A. 100.00 100.00 Financial transactions and equity interests CSN Finance (UK) Ltd (1) 100.00 Financial transactions and equity interests CSN Holdings (UK) Ltd 100.00 100.00 Financial transactions and equity interests CSN Handel GmbH 100.00 100.00 Financial transactions, product sales and equity interests Companhia Brasileira de Latas 59.17 59.17 Sale of cans and containers in general and equity interests Rimet Empreendimentos Industriais e Comerciais S. A. 58.96 58.08 Production and sale of steel containers and forestry Companhia de Embalagens Metálicas MMSA 58.98 58.98 Production and sale of cans and related activities Empresa de Embalagens Metálicas - LBM Ltda. 58.98 58.98 Sales of containers and holding interests in other entities Empresa de Embalagens Metálicas - MUD Ltda. 58.98 58.98 Production and sale of household appliances and related products Empresa de Embalagens Metálicas - MTM do Nordeste 58.98 58.98 Production and sale of cans and related activities Companhia de Embalagens Metálicas - MTM 58.98 58.98 Production and sale of cans and related activities CSN Steel Comercializadora, S.L.U. (2) 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 1, S.L.U. (2) 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 2, S.L.U. (2) 100.00 Financial transactions, product sales and equity interests Stalhwerk Thüringen GmbH (2) 100.00 Production and sale of long steel and related activities CSN Steel Sections UK Limited (2) 100.00 Financial transactions, product sales and equity interests CSN Steel Sections Czech Republic s.r.o. (2) 100.00 Financial transactions, product sales and equity interests CSN Steel Sections Polska Sp.Z.o.o (2) 100.00 Financial transactions, product sales and equity interests Direct interest in jointly controlled entities: proportionate consolidation Nacional Minérios S.A. 60.00 60.00 Mining and equity interests Itá Energética S.A. 48.75 48.75 Electric power generation MRS Logística S.A. 27.27 27.27 Railroad transportation Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Aceros Del Orinoco S.A. 22.73 22.73 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 50.00 Provision of services CGPAR - Construção Pesada S.A. (3) 50.00 Mining support services and equity interests Indirect interest in jointly controlled entities: proportionate consolidation Namisa International Minérios SLU 60.00 60.00 Financial transactions, product sales and equity interests Namisa Europe, Unipessoal Lda. 60.00 60.00 Equity interests and sales of products and minerals Namisa Handel GmbH (4) 60.00 60.00 Financial transactions, product sales and equity interests MRS Logística S.A. 6.00 6.00 Railroad transportation Aceros Del Orinoco S.A. 9.08 9.08 Dormant company Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. (5) 20.00 Metallurgy and equity interests Companies liquidated in 2012. Companies acquired on January 31, 2012 (see note 9.e). Equity interest acquired in July 2012 (see note 9.d). New corporate name of Aloadus Handel Gmbh, changed on August 13, 2012. Equity interest acquired on July 31, 2012 (see note 9.f). PAGE40 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 · Exclusive Funds Equity interests (%) Exclusive Funds 31/12/2012 31/12/2011 Main activities Direct interests: full consolidation Diplic - Balanced mutual fund 100.00 100.00 Investment fund Mugen - Balanced mutual fund 100.00 100.00 Investment fund Caixa Vértice - Balanced mutual fund privite credit 100.00 100.00 Investment fund In preparing the consolidated financial statements the following consolidation procedures have been applied: Unrealized gains on transactions with subsidiaries and jointly controlled entities are eliminated to the extent of CSN’s equity interests in the related entity in the consolidation process. Unrealized losses are eliminated in the same manner as unrealized gains, although only to the extent that there are indications of impairment. The base date of the financial statements of the subsidiaries and jointly controlled entities is the same as that of the Company, and their accounting policies are in line with the policies adopted by the Company. · Subsidiaries Subsidiaries are all entities (including special purpose entities) over which the Company has the power to determine the financial and operating policies, generally accompanying a shareholding of more than one half of the voting rights. The existence and effect of potential voting rights that are actually exercisable or convertible are taken into consideration when assessing whether the Company controls another entity. Subsidiaries are fully consolidated from the date when control is transferred to the Company and are deconsolidated from the date when such control ceases. · Joint controlled entities The financial statements of jointly controlled entities are included in the consolidated financial statements from the date when shared control starts through the date when shared control ceases to exist. Jointly controlled entities are proportionately consolidated. · Associates Associates are all entities over which the Company has significant influence but not control, generally through a shareholding of 20% to 50% of the voting rights. Investments in associates are accounted for under the equity method of accounting and are initially recognized at cost. · Transactions and non-controlling interests The Company treats transactions with non-controlling interests as transactions with owners of Company equity. For purchases from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in shareholders' equity. Gains and losses on disposals to non-controlling interests are also recognized directly in shareholders' equity, in line item “Valuation adjustments to equity”. When the Company no longer holds control, any retained interest in the entity is remeasured to its fair value, with the change in the carrying amount recognized in profit or loss. The fair value is the initial carrying amount for the purposes of subsequently accounting for the retained interest in an associate, joint venture or financial asset. In addition, any amounts previously recognized in other comprehensive income in respect of that entity are accounted for as if the Company had directly disposed of the related assets or liabilities. This may mean that amounts previously recognized in other comprehensive income are reclassified to profit or loss. PAGE41 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 (c) Individual financial statements In the individual financial statements, interests in subsidiaries, jointly controlled entities and associates are accounted for under the equity method of accounting. The same adjustments are made both to the individual financial statements and the consolidated financial statements. In the case of CSN, the accounting practices adopted in Brazil, applied to the individual financial statements, differ from IFRS applicable to the separate financial statements only with respect to the measurement of investments in subsidiaries and associates by the equity method of accounting, which under IFRSs must be measured at cost or fair value. (d) Foreign currencies i. Functional and presentation currency Items included in the financial statements of each one of the Company's subsidiaries are measured using the currency of the primary economic environment in which the subsidiary operates (“functional currency”). The consolidated financial statements are presented in Brazilian reais (R$), which is the Company’s functional currency and the Group’s presentation currency. ii. Balances and transactions Transactions in foreign currencies are translated into the functional currency using the exchange rates in effect at the dates of the transactions or valuation on which items are remeasured. Foreign exchange gains and losses resulting from the settlement of these transactions and from the translation at exchange rates in effect as of December 31, 2012 of monetary assets and liabilities denominated in foreign currencies are recognized in the income statement, except when they are recognized in shareholders' equity as qualifying cash flow hedges and qualifying net investment hedges. The asset and liability balances are translated at the exchange rate in effect at the end of the reporting period. As of December 31, 2012, US$1 is equivalent to R$2,0435 (R$1,8758 as of December 31, 2011), EUR 1 is equivalent to R$2,6954 (R$2,4342 as of December 31, 2011), JPY 1 is equivalent to R$0.02372 (R$0.02431 as of December 31, 2011). All other foreign exchange gains and losses, including foreign exchange gains and losses related to loans and cash and cash equivalents, are presented in the income statement as finance income or costs. Changes in the fair value of monetary securities denominated in foreign currency, classified as available-for-sale, are segregated into translation differences resulting from changes in the amortized cost of the security and other changes in the carrying amount of the security. Exchange differences related to changes in amortized cost are recognized in profit or loss, and other changes in the carrying amount are recognized in shareholders' equity. Exchange differences on non-monetary financial assets and liabilities classified as measured at fair value through profit or loss are recognized in profit or loss as part of the gain or loss on the fair value. Exchange differences on non-monetary financial assets, such as investments in shares classified as available-for-sale, are included in comprehensive income in shareholders' equity. Starting 2012, in view of the changes in operations of the subsidiary Namisa Europe, its functional currency changed from the US dollar to the Brazilian real. 2 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2012 – CIA SIDERURGICA NACIONAL Version: 1 iii. Group companies The results and financial position of all the Group’s entities (none of which has the currency of a hyper-inflationary economy) that have a functional currency different from the reporting currency are translated into the reporting currency as follows: · Assets and liabilities in each balance sheet presented have been translated at the exchange rate at the end of the reporting period; · Income and expenses of each income statement are translated at average exchange rates (unless this average is not a reasonable approximation of the cumulative effect of the rates in effect at the transaction dates, in which case income and expenses are translated at the rate in effect at the transaction dates); and · All resulting exchange differences are recognized as a separate component in other comprehensive income. On consolidation, exchange differences resulting from the translation of monetary items with characteristics of net investment in foreign operations are recognized in shareholders' equity. When a foreign operation is partly disposed of or sold, exchange differences previously recorded in other comprehensive income are recognized in the income statement as part of the gain or loss on sale. (e) Cash and cash equivalents Cash and cash equivalents include cash on hand and in banks and other short-term highly liquid investments redeemable within 90 days from the end of the reporting period, readily convertible into a known amount of cash and subject to an insignificant risk of change in value. Certificates of deposit that can be redeemed at any time without penalties are considered as cash equivalents. (f) Trade receivables Trade receivables are initially recognized at fair value, including the related taxes and expenses. Foreign currency-denominated trade receivables are adjusted at the exchange rate in effect at the end of the reporting period. The estimated losses on doubtful debts were recognized in an amount considered sufficient to cover any losses. Management’s assessment takes into consideration the customer’s history and financial position, as well as the opinion of our legal counsel regarding the collection of these receivables for recognizing the loss estimate. (g) Inventories Inventories are carried at the lower of cost and net realizable value. Cost is determined using the weighted average cost method on the acquisition of raw materials. The costs of finished products and work in process comprise raw materials, labor and other direct costs (based on the normal production capacity). Net realizable value represents the estimated selling price in the normal course of business, less estimated costs of completion and costs necessary to make the sale.
